UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record Dreyfus Research Growth Fund, Inc. ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G. H. Capron For For Management 2 Elect Director Robert J. Corti For Against Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For For Management 5 Elect Director Brian G. Kelly For For Management 6 Elect Director Robert A. Kotick For For Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For Against Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Fernando Aguirre For For Management 2 Elect Director Mark T. Bertolini For For Management 3 Elect Director Frank M. Clark For For Management 4 Elect Director Betsy Z. Cohen For For Management 5 Elect Director Molly J. Coye For For Management 6 Elect Director Roger N. Farah For For Management 7 Elect Director Barbara Hackman Franklin For For Management 8 Elect Director Jeffrey E. Garten For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide for Cumulative Voting Against Against Shareholder 16 Report on Political Contributions Against Against Shareholder AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN
